Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-4, 6-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “determine an initial hub assignment of a virtual hub modeled as zero distance from at least one of the one or more locations of the two or more entities and an infinite distance from any other of the one or more locations of the two or more entities” 
 	The present invention discloses a system and method for delivering regular shipments or picking-up salvage shipments at one or more locations of two or more entities in a transportation network.  The allowable feature of  “determine an initial hub assignment of a virtual hub modeled as zero distance from at least one of the one or more locations of the two or more entities and an infinite distance from any other of the one or more locations of the two or more entities”  is not disclosed by any prior art reference.  The closest prior art, Gottlieb et al. (US PGP 2008/0077464 Al), discloses a system and method for scheduling the shipment of a set of products by loading the shipment into a set of vehicle combinations, which are composed of a combination of vehicles and trailers, where attempts to fill each vehicle and trailer in each vehicle combination may take place. The next closest prior art, Lewis et al (US 20090007525 Al), discloses a system and method for reprocessing and reusing returnable packaging used in industry for the shipment of manufactured goods from a manufacturing to a user, wherein said returnable packaging has a lifecycle that terminates at the completion of a program which utilizes the manufactured goods. The next closest prior art, OGIDA ET AL (JP 2005274622 A) discloses a recovery device that recovers waste material generated in a main body device, a post-processing device including the same, and an image forming device, and in particular.  However, Gottlieb et al, Lewis et al,  “determine an initial hub assignment of a virtual hub modeled as zero distance from at least one of the one or more locations of the two or more entities and an infinite distance from any other of the one or more locations of the two or more entities”.  This distinct feature has been added to independent claims 1, 9, 15, and renders them and all claims that depend from them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 11, 2022 

/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628